Citation Nr: 1540520	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-03 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  This matter was previously before the Board in November 2011 and April 2013, when it was remanded for additional development.  

The issues of entitlement to an increased rating service-connected right leg disabilities and entitlement to service connection for lung cancer and a neurological condition have been raised by the record in correspondence dated in January 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

Regrettably, the Board finds that additional remand is required to fulfill the Board's April 2013 remand directives, which were, in essence, a reissuance of the November 2011 remand directives.

Both the November 2011 and the April 2013 Board remands requested that additional efforts be made to verify the Veteran's reported in service stressor events.  The Board finds that the efforts taken to verify the reported stressor events are satisfactory and acknowledges that the Veteran's reported stressors of witnessing a fellow Marine commit suicide and being involved in a boat accident during training are not verifiable due to the lack of corroborating information.  However, the Board finds that the Veteran's third reported stressor, being injured by a grenade during training in 1972, is already verified to the extent that the Veteran is in receipt of service-connected compensation benefits for injuries resulting from that incident.  As the Veteran has been granted entitlement to service connection for injuries related to that reported stressor, the Board concedes that it occurred as described.  

Further, the November 2011 and April 2013 remands instructed that the Veteran be scheduled for VA examinations to determine the nature and etiology of the claimed psychiatric disability.  While an examination was conducted in response to the November 2011 VA examination, the July 2012 report of that examination specifically notes that it was an examination for mental health disorders, to exclude PTSD, and no additional examination was provided to determine if the Veteran met the criteria for a PTSD diagnosis.  The record also indicates that in response to the April 2013 remand, a VA mental health examination was scheduled on October 2, 2013.  However, the examination was cancelled on October 3, 2013 and it was noted that the Veteran failed to report for the examination.  As the examination was cancelled just one day after it was scheduled, the Board finds that proper, timely notice of the date and time of the examination could not have been provided to the Veteran and therefore a new examination is necessary.  

Therefore, the Board finds that the development conducted does not comply with the requests of the April 2013 remand, or even the November 2011 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is unfortunately necessary before a decision can be made in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a psychiatrist to determine the etiology of any diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to psychiatric symptoms.  In addition, the examiner is requested to reconcile all medical opinions of record concerning the etiology of any diagnosed psychiatric disability.  The examiner should provide the following:

(a) Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV and DSM-5.  The examiner must also comment regarding the Veteran's conceded stressor involving an incident with a grenade, and resulting injuries, which occurred during training.  

(b) If a diagnosis of PTSD is found to be warranted, the examiner should state what stressor caused PTSD.

(c) For every diagnosed psychiatric disability, other than PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology, including the statements regarding his attempts to seek mental health treatment shortly after separation from active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




